Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “pitch” in claim 1 is indefinite. It is unclear what the applicant means by the term “pitch” While it is understood that the term “pitch” can be defined as a slope or steepness, it is unclear how the pitch of the discrete masses is being measures. It the applicant referencing the angle of the first bondline relative to the second bondline? Is the pitch measured referring to the angle of the adhesive mass itself relative to the fabric layer? Claims 2 – 20 are rejected due to their dependency on claim 1. 
The term “pitch” is indefinite. It is unclear what the applicant considered the pitch of the mass and how one would measure the pitch. It is most reasonable to presume that the pitch is related to angle of the mass. However, it is unclear what the angle is relative. Is the pitch measuring the angle of the mass relative to seam? Would the seam need to be a straight line for the pitch to be measured? Is the pitch measured relative to second discrete masses? Is the pitch relative to the plane of the fabric? Does a circular shaped mass have a pitch? Are do only certain shaped masses have a pitch? Claims 9 and 10 are similarly rejected. Claims 2 – 8 and 11 – 20 are rejected due to their dependency on claim 1. 
The term “co-linear” in claim 7 is indefinite. The claim states the elongated shapes are aligned in substantially co-linear with a direction of the seam. First, it is confusing what is being compared in the claim. Aren’t the elongated shaped masses forming the seam. How can the material which form the seam, being anything other than aligned or co-linear with the seam? Or are elongated shaped masses not part of the seam? Further, for the mass to be co-linear it needs to be on the same line as another mass. The claim says that the elongated mass is co-linear with a direction of the seam. What direction of the seam is being compared? Which direction is co-linear to seam? What does it mean to be co-linear with a direction of the seam? How many directions does the seam have? Is it a two dimensional object? Is the seam limited to a straight line in order for these masses to be co-linear? 
Claim 9 is indefinite. It is unclear what form the discrete masses are taking to meet the claim requirements. First, the applicant seems to be reusing the term “second group of discrete masses” to mean a portion of the first bondline and not the second bond line, as described in the first claim. Second, is the first group of discrete masses and the second group of discrete masses both forming a first portion of the first bondline? Is the first portion made of the two different types of discrete masses mixed together? 
Claim 10 is indefinite. Are these groups of adhesive masses the same as those described in claim 1? How many different first and second groups of discrete masses are present in the claimed product? Further, can the second seam be placed anywhere on the fabric? It appears that the second seam can be attaching together a different fabric to the first portion of fabric material in a different location, i.e., at the shoulder instead of the neck.
Claim 11 is indefinite. The claim recites that at least two masses have different shapes. Is the claim requiring the first plurality of discrete masses is further broken up into two different groups that have different shapes? Isn’t the distinguishing feature between the first plurality of discrete masses and the second plurality of discrete masses is that they are different. How would two different shapes of discrete masses be in the first grouping? Why wouldn’t these different shaped discrete masses form a third group of discrete masses? Does this claim require that the adhesive portion forming the seam have three different groups of discrete masses? Or do the two different shaped masses need to be the same in every way except the shape? Or does the first group need to have a different shape from the second group in addition to another difference?
Applicant is advised that should claim 11 be found allowable, claim 12 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 14 is indefinite. With regards to claim 14 the applicant is singling out one discrete mass from the first bondline and one discrete mass from the second bondline. How are these single masses being chosen? And how is it possible to judge alignment with only a single mass? Wouldn’t the alignment be determined by the entire bondline and not one single mass on each line? Further, the claim states that “the first discrete mass is closer to the second discrete mass than another one of the discrete masses of adhesive material forming the second bondline”. Is this only true for these singled out mass from the first bondline and the singled out mass of the second bondline? Or can other masses in the first bondline be close to specific masses in the second bond line? Claims 15 and 16 are similarly rejected.
The alignment of a first discrete mass and a second discrete mass in claim 14 is indefinite. It is unclear how a single discrete mass from each bondline can be used determine alignment. Can the mass be round or square in shape? Does the mass have to a length greater than a width or vice versa? Further, what is considered to qualify as fully aligned? The term “align” requires that the masses are placed in a straight line. How can two masses not be considered to be fully aligned? What are the masses aligned relative to?
The alignment of a first discrete mass and a second discrete mass in claim 15 is indefinite. It is unclear how a single discrete mass from each bondline can be used determine alignment. Can the mass be round or square in shape? Does the mass have to a length greater than a width or vice versa? Further, what is considered to qualify as partially aligned? The term “align” requires that the masses are placed in a straight line. How can two masses be considered to be only partially aligned? What are the masses aligned relative to?
The alignment of a first discrete mass and a second discrete mass in claim 16 is indefinite. It is unclear how a single discrete mass from each bondline can be used determine alignment. Can the mass be round or square in shape? Does the mass have to a length greater than a width or vice versa? Further, what is considered to qualify as not aligned? The term “align” requires that the masses are placed in a straight line. A line can be found to connect the two masses together. What would be different about them to make them not aligned. What is alignment being determined relative to?
Applicant is advised that should claim 11 be found allowable, claims 12 and 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ISHII (JP 2017222969 English Translation) in view of Danielson et al. (US 2011/0076479).
	Ishii discloses a garment made without sewing and instead uses an adhesive material to create seams (Abstract). Ishii specifically discloses joining together parts of a shirt including a front body, a back body, a yoke, sleeves, and a collar (Page 3, Paragraph 3).  The sleeve can also include a cuff (Page 3, paragraph 5).  Adhesive material is placed on the edges of the fabrics and the two fabrics are joined together (page 4, paragraph 3). The adhesives can be water-based adhesives, solvent based adhesives, and hot-melt adhesives. The adhesive can also be used to control fabric properties such as breathability or act as an interlining by adding stiffness to the fabric (page 4, paragraphs 3 - 4). Further, Ishii teaches that the liquid adhesive can be applied in any shape suitable for a bonding site, such as a plurality of dots, a plurality of lines, an arbitrary shape, a zigzag shape, a mesh shape, etc. (page 5, paragraph 4). The different shapes can influence the properties in the final product such as producing a soft texture or give the seam stretchability (page 5, paragraph 4). The thickness of the adhesive material will also determine final product properties such as strength of seam and hardness or stiffness of the seam (page 6, paragraph 1). Further, Ishii discloses that the fabric can be folded at the seams to prevent fraying (page 7, paragraph 3). 
	While Ishii discloses that different adhesive can be used and the different adhesive materials have different properties in the end product, Ishii fails to teach using different types of adhesive materials. Danielson et al. is drawn to non-sewn seams in fabric (abstract). Danielson et al. teaches that more than one bead or line of adhesive can be applied to the seam area (paragraph 84). The adhesives may differ in hardness, modulus, or both (paragraph 84). The adhesives can be different materials and differ in properties such as elongation or strength (paragraph 84). Further, the adhesive materials may have different configurations such as shown in Figures 3 – 8, having continuous beads or discontinuous segments (paragraph 85). The discrete portions can be in the shape of beads, rivets, squares, parallelograms, and mixed in with a second adhesive material (paragraph 85). Thus, it would have been obvious to one having ordinary skill in the art that different shape and size of adhesive materials can be mixed together to form a seam. Further, it would have been obvious to one having ordinary skill in the art that the seam can include multiple lines of adhesive materials with different properties mixed together. It would have been an obvious matter of design choice to mix together lines or rows of adhesive materials in zigzag or other shapes such as loops to form the non-sewn seam, since such a modification would have involved a mere change in the shape of a component.  A change of shape is generally recognized as being within the ordinary level of skill in the art.  In re Dailey, 357 F.2nd 669, 149 USPQ 1966. Also, it would have been an obvious matter of design choice to use different size of adhesive shapes, since such a modification would have involved a mere change in the size of a component.  A change of size is generally recognized as being within the ordinary level of skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Ishii discloses that the thickness of the adhesive portion will determine the stiffness of the seam and the openness of the adhesive pattern will influence the breathability. Thus, it would be obvious to change the size of the masses or the configuration of the lines to create different patterns to produce different properties. Therefore, claims 1 – 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Johnson whose telephone number is (571)272-1472. The examiner can normally be reached Monday, Wednesday, and Thursday, 10am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
jlj
October 19, 2022


/JENNA L JOHNSON/Primary Examiner, Art Unit 1789